     Case 1:21-cv-00104-DAD-BAM Document 15 Filed 03/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:21-cv-00104-DAD-BAM (PC)
12                       Plaintiff,                      ORDER DENYING MOTION FOR COPIES
13           v.                                          (ECF No. 14)
14    TREVINO, et al.,                                   ORDER DIRECTING CLERK OF COURT TO
                                                         RE-SERVE FINDINGS AND
15                       Defendants.                     RECOMMENDATIONS (ECF No. 5)
16

17          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 28, 2021, the Court issued findings and recommendations recommending that

20   Plaintiff’s motion for leave to proceed in forma pauperis be denied. (ECF No. 5.) Plaintiff was

21   directed to file any objections to the findings and recommendations within fourteen days. (Id.)

22          On February 16, 2021, in response to Plaintiff’s motion stating that he had been

23   transferred without his legal documents pertaining to this case, the Court granted an extension of

24   time for Plaintiff to file his objections. (ECF Nos. 8, 9.) A nearly identical motion filed on

25   February 17, 2021 was denied as moot. (ECF Nos. 10, 11.)

26          On March 12, 2021, Plaintiff filed a “Motion for Response to Magistrate Judge’s Findings

27   and Recommendations,” which was signed and dated March 7, 2021. (ECF No. 12.) Plaintiff

28   argued that he submitted objections on February 21, 2021. The Court clarified that no objections
                                                         1
     Case 1:21-cv-00104-DAD-BAM Document 15 Filed 03/25/21 Page 2 of 3


 1   have yet been received, and granted Plaintiff another thirty-day extension of time to file his

 2   objections. (ECF No. 13.)

 3           Currently before the Court is Plaintiff’s “Motion to Obtain (ECF No. # 12) and Objections

 4   Dated: February 21, 2021,” filed March 24, 2021. (ECF No. 14.) In his motion, Plaintiff requests

 5   that the Clerk of the Court return his objections entered on February 21, 2021, which he believes

 6   are docketed at ECF No. 12. Plaintiff also requests a full copy of all documents filed in this

 7   action as a one-time courtesy. (Id.)

 8           Plaintiff’s request for the return of his objections is denied. As Plaintiff was previously

 9   informed, no objections have been received by the Clerk of the Court for this action. No

10   documents dated February 21, 2021 have been received, and no documents were entered on

11   February 21, 2021. The motion docketed at ECF No. 12 is Plaintiff’s “Motion for Response to

12   Magistrate Judge’s Findings and Recommendations,” which was signed and dated March 7, 2021

13   and references the objections Plaintiff allegedly signed on February 21, 2021. Therefore, there

14   are no objections to return to Plaintiff.

15           As to Plaintiff’s request for a full copy of all documents in this action, Plaintiff is

16   informed that the Clerk of the Court does not ordinarily provide free copies of case documents to

17   parties, even those proceeding in forma pauperis. See Hullom v. Kent, 262 F.2d 862, 863 (6th

18   Cir. 1959.) Plaintiff is responsible for maintaining his own records for this proceeding. Plaintiff

19   is informed that the Clerk charges $0.50 per page for copies of documents. See 28 U.S.C.

20   § 1914(b). Copies of up to twenty pages may be made by the Clerk’s Office at this Court upon
21   written request, prepayment of the copy fees, and submission of a large, self-addressed stamped

22   envelope. Plaintiff should specifically identify which documents he wants copied.

23           However, in light of Plaintiff’s allegation that he continues to be without his legal

24   documents for this action, the Court will instruct the Clerk of the Court to re-serve a copy of the

25   Court’s January 28, 2021 findings and recommendations so that Plaintiff may prepare his

26   objections. The deadline for the filing of Plaintiff’s objections remains unchanged.
27   ///

28   ///
                                                         2
     Case 1:21-cv-00104-DAD-BAM Document 15 Filed 03/25/21 Page 3 of 3


 1         Accordingly, IT IS HEREBY ORDERED as follows:

 2      1. Plaintiff’s motion for a copy of his objections filed February 21, 2021 or ECF No. 12,

 3         (ECF No. 14), is DENIED as discussed above;

 4      2. The Clerk of the Court is directed to re-serve the January 28, 2021 findings and

 5         recommendations, (ECF No. 5), on Plaintiff at his current address of record; and

 6      3. Plaintiff’s objections to the January 28, 2021 findings and recommendations remain due

 7         on or before April 19, 2021.

 8
     IT IS SO ORDERED.
 9

10      Dated:    March 25, 2021                            /s/ Barbara   A. McAuliffe              _
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
